Citation Nr: 1622835	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  08-09 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for carpal tunnel syndrome of the right wrist, to include as secondary to service-connected residuals of a post surgery nonunion scaphoid bone fracture of the right wrist.  


REPRESENTATION

Veteran represented by:	Carolyn J. Kerr, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to November 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Detroit, Michigan Department of Veterans' Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing at the RO before the undersigned Acting Veterans Law Judge of the Board (Travel Board hearing) in June 2009.  A transcript of that hearing has been associated with the claims file.  

In December 2009 and May 2012 the Board remanded this appeal for further development.  

In a July 2014 decision, the Board denied service connection for carpal tunnel syndrome of the right wrist as well as denying an initial compensable evaluation for service connected residuals of a post surgery nonunion scaphoid bone fracture of the right wrist.  The Veteran appealed the Board's July 2014 decision to the United States Court of Appeals for Veterans Claims (Court) as to the issue of service connection for carpal tunnel syndrome of the right wrist only, expressly indicating that the higher rating issue was abandoned.  Pursuant to a March 2015 Joint Motion for Partial Remand (JMR) the Court's March 2015 Order vacated the Board's July 2014 decision as to the issue of service connection for carpal tunnel syndrome of the right wrist and remanded the matter to the Board.  

The Board remanded this claim in July 2015 for additional development.  As discussed in more detail below, the directives of the Board's remand were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

This claim has been wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  


FINDING OF FACT

The probative evidence of record demonstrates that the Veteran's carpal tunnel syndrome of the right wrist did not originate in service or for many years thereafter, is not related to any incident during active service and is not proximately due to or aggravated by a service-connected disability.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for carpal tunnel syndrome of the right wrist, to include as secondary to service connected residuals of a post surgery nonunion scaphoid bone fracture of the right wrist, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

VA's duty to notify was satisfied by a March 2007 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes private medical records, VA examinations, and statements and testimony from the Veteran and his agent.  

The August 2015 VA examination and August 2015 addendum opinion reflect that the examiner reviewed the Veteran's pertinent medical history, documented his current complaints, and rendered findings and diagnoses consistent with the remainder of the evidence of record, and therefore, the examination and opinion are adequate for adjudication purposes in terms of addressing the applicable rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran has also been afforded the Board hearing before the Acting Veterans Law Judge (AVLJ) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

The Board hearing transcript shows that the AVLJ explained the issues on appeal and also questioned the appellant in an effort to determine whether there was any outstanding evidence that may have been overlooked.  Subsequent to the hearing, the case has been remanded on two occasions to attempt to obtain any additional, pertinent outstanding evidence and to afford the Veteran with appropriate VA medical examinations and opinions.  At this point, there is no indication that there is any additional pertinent evidence for the Veteran to submit or for VA to obtain.  Accordingly, the Veteran has not been prejudiced by any lack of notice that may have occurred during his hearing.

The Veteran's Agent submitted an April 2016 statement alleging that a supplemental statement of the case (SSOC) was not provided to her or the Veteran.  The Court has defined a presumption of regularity to the effect that "[t]he presumption of regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 307 (1992), (quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)).  Thus, clear evidence to the contrary is required to rebut the presumption of regularity.  Id.  While the Ashley case dealt with regularity in procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court applied the presumption of regularity to procedures at the RO level.  The Court specifically held that a statement of the appellant, standing alone, is not sufficient to rebut the presumption of regularity in RO operations.  In this case, the presumption of regularity applies to the RO's mailing of the August 2015 SSOC.  The Veteran's address listed on the August 2015 SSOC is the same address that is currently associated with the Veteran in the record and the SSOC cover letter included his agent as a designated recipient listed under the carbon copy (cc) line.  Moreover, there is no indication that the SSOC was undeliverable for any reason.  Therefore the presumption of regularity applies.  

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran and his agent have been accorded ample opportunity to present evidence and argument in support of this appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2015).

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service connected disease or injury; or, for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease.  38 C.F.R. § 3.310(a)-(b); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

After a careful review of the record, the Board has determined, based upon the probative evidence of record, that service connection is not warranted for carpal tunnel syndrome of the right wrist, to include as secondary to service connected residuals of a post surgery nonunion scaphoid bone fracture of the right wrist.  While the probative evidence of record demonstrates a current diagnosis of carpal tunnel syndrome of the right wrist, there is no evidence of this disability during the Veteran's active service and no evidence indicating this disability is related to either the Veteran's active service or to any service-connected disability.  

Although the STRs demonstrate treatment for a right wrist bone conditions, namely right wrist fracture and scaphoid, there were no findings, complaints or treatment of any right wrist neurological issues, including carpal tunnel syndrome.  

The post service medical evidence of record, including private medical records, reflects that the Veteran was initially treated for carpal tunnel of the right wrist in March 2004, approximately 20 years after his separation from active service.  These records do not include any reported history of carpal tunnel of the right wrist incurring during the Veteran's active service.  These records also do not indicate that carpal tunnel of the right wrist was due to any service-connected disability, to include service-connected residuals of a post surgery nonunion scaphoid bone fracture of the right wrist.  

As the Board and the Court have previously found the February 2010 and June 2012 VA examination opinions inadequate, these opinions will not be addressed in this decision.  A VA examination and opinion were subsequently provided in August 2015.  At that time, the Veteran was diagnosed with bilateral carpal tunnel syndrome.  The examiner found that it was less likely than not that the Veteran's carpal tunnel had its clinical onset while on active duty in the armed services and was not related to in service disease, event or injury.  He explained that the Veteran reported in his history that he did not have symptoms of carpal tunnel while in service and had specifically denied any peripheral nerve symptoms when he had his right scaphoid fracture while on active duty.  The examiner also noted that there was no record noting problems with right carpal tunnel syndrome during active duty.  

In addition, the examiner found that it was less likely than not that any right wrist carpal tunnel syndrome or right wrist neurological impairment was caused by the Veteran's service-connected nonunion of the scaphoid bone fracture.  He explained that right scaphoid fracture and the surgery are not known to create carpal tunnel syndrome.  The examiner then noted that, although there were rare case studies where there had been median neuropathy from a scaphoid fracture, this occurred acutely, and not years later, as is the case with the Veteran.  He also found that, per the Veteran's own account, his carpal tunnel syndrome occurred at least five years after his right scaphoid fracture.  He then noted that the Veteran started work in the post office shortly after discharge from the armed services, he was using his hands on the machines and that this rapid movement of both hands with the post office machines contributed to his carpal tunnel symptoms in both hands.  

Finally, the examiner opined it was less likely than not that the Veteran's current right wrist carpal tunnel syndrome was aggravated by the Veteran's service-connected residual of post surgery nonunion scaphoid bone fracture.  He explained that the Veteran continued to have symptoms of carpal tunnel with median neuropathy in both hands and had classic pain in his hands in the median nerve distribution.  The examiner found that the cause of this post surgery pain was more likely related to scar formation under the carpal ligament.  He noted that the Veteran reported that his carpal tunnel symptoms never completely resolved after his surgeries in the 1990s and he continued to work in the post office until 2004 using both hands on the machines, which only exacerbated his carpal tunnel symptoms from his unsuccessful surgeries in early 1990s.  The examiner then noted that the Veteran also complained of decreased sensation in the right ulnar nerve distribution of his hand, which was 100 percent not related to scaphoid fracture in service and rather indicated that the Veteran was at risk for neuropathy in the hands.  He stated that the cause of such was not known and would need additional testing by a primary care and that this new symptom of right hand ulnar neuropathy was not related or aggravated by his old right scaphoid fracture.  In regard to the newly identified right ulnar neuropathy, as this is not an issue on appeal, nor is there any indication this is related to any issue on appeal, and no claim as been filed for it, there is no need to provide any further examination on this condition.  

The August 2015 VA examiner's opinion was based on a review of the claims file, the Veteran's history and a physical examination and the examiner provided an adequate rationale for his opinions.  Thus, there is no probative medical evidence indicating the Veteran's carpal tunnel syndrome of the right wrist related to either his active service or to a service-connected disability.  

While a Veteran is competent to report treatment and symptoms of a disorder, he is not competent to diagnose or medically attribute any in-service symptom or incident to a current disorder.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran, however, is not competent to specify that his carpal tunnel syndrome of the right wrist is related to or aggravated by his service-connected residuals of a post surgery nonunion scaphoid bone fracture of the right wrist, as such would constitute a medical conclusion, which he is not competent to make.  See Jandreau, 492 F.3d at 1377 n.4; Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  As these assertions are not competent, they are afforded no probative value.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claim for service connection for carpal tunnel syndrome of the right wrist, to include as secondary to service-connected residuals of a post surgery nonunion scaphoid bone fracture of the right wrist, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Therefore, the Veteran's claim for service connection for carpal tunnel syndrome of the right wrist, to include as secondary to service-connected residuals of a post surgery nonunion scaphoid bone fracture of the right wrist, is denied.


ORDER

Service connection for carpal tunnel syndrome of the right wrist, to include as secondary to service-connected residuals of a post surgery nonunion scaphoid bone fracture of the right wrist, is denied. 




____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


